FILED
                           NOT FOR PUBLICATION                                 NOV 16 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-10523

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00584-SRB-1

  v.
                                                 MEMORANDUM*
ADOLFO SANDOVAL-GALVEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                     Argued and Submitted November 1, 2010
                            San Francisco, California

Before: NOONAN, PAEZ and BEA, Circuit Judges.

       Adlofo Sandoval-Galvez (“Sandoval-Galvez”) appeals his conviction for a

violation of 8 U.S.C. § 1326. He contends that the district court abused its

discretion when it admitted into evidence certified copies of immigration records

documenting his eight prior illegal entries and related removals. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court’s evidentiary rulings are reviewed for abuse of discretion.

United States v. Lynch, 367 F.3d 1148, 1159 (9th Cir. 2004). If evidence is

improperly admitted, reversal is appropriate only if the error was not harmless.

United States v. Derington, 229 F.3d 1243, 1247 (9th Cir. 2000). “If, on the record

as a whole, consideration by the jury of the evidence for that purpose would not

have likely changed its decision, then the error was harmless.” Id.

      Sandoval-Galvez contends that the district court abused its discretion under

Federal Rules of Evidence 404(b) and 403 when it allowed the government to

introduce evidence of eight prior illegal entries and related removals to prove that

Sandoval-Galvez knowingly and voluntarily entered the United States on the date

in question.

      We need not resolve this question, because even assuming that the district

court abused its discretion, the admission of evidence documenting his eight prior

entries and removals was harmless error. United States v. Romero, 282 F.3d 683,

688 (9th Cir. 2002). The government provided a significant amount of other

evidence to show that Sandoval-Galvez knowingly and voluntarily crossed into the

United States. Sandoval-Galvez admitted to Border Patrol agents that he was

headed to Los Angeles and he knew that it was unlawful to cross into the United

States. Border Patrol agents tracked a single set of footprints from the Colorado


                                          2
River to Sandoval-Galvez’s location and confirmed that his shoes matched the

tracks. Given this additional evidence, any error in admitting Sandoval-Galvez’s

eight prior entries and removals was harmless.

      AFFIRMED.




                                        3